Citation Nr: 0419053	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  97-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased evaluation for residuals, 
fracture of right carpal navicular bone, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
New York, New York.

This matter was previously before the Board on three 
occasions.  The Board initially reviewed the appeal in June 
1999, at which time, the Board remanded the matter to afford 
the veteran a travel Board hearing.  Such hearing was 
scheduled and held in January 2000.  When the appeal returned 
to the Board in April 2000, the veteran was notified by 
letter that the tape of his travel Board hearing was 
inaudible.  Another hearing was offered and the veteran 
indicated his desire to have a new hearing.  The undersigned 
presided over a second travel Board hearing in July 2000 and 
the matter returned to the Board in August 2000.  At that 
time, the Board remanded the appeal for additional 
evidentiary development.  Review of the record indicates that 
the RO has completed the Remand directives and the matter is 
now ready for appellate review.  Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran's residuals, fracture of right carpal 
navicular bone, are manifested by pain, weakness, 
incoordination, and lack of endurance.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
service-connected residuals,  fracture of right carpal 
navicular bone, have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5212, 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As a preliminary matter, the Board notes that when the 
veteran initiated his claim seeking an increased evaluation 
for residuals, fracture of right carpal navicular bone 
pertinent law and regulations required that VA determine 
whether the claims were well grounded.  Only if they were, 
could VA then assist the veteran in the development of 
pertinent facts and adjudicate the merits of the claims.  38 
U.S.C.A. § 5107 (West 1991); Morton v. West, 12 Vet. App. 
477, 485 (1999).  During the pendency of this appeal, 
Congress eliminated the well-grounded-claim requirement and 
enacted substantial additions and revisions to the law 
governing VA's duty to assist claimants in the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) 
(essentially overruling Morton).  The VCAA mandates that VA 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit, but 
does not require VA to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board conducted a detailed 
review of the claims folder and finds that the RO has 
fulfilled or surpassed the requirements of the VCAA in this 
matter.  The Board finds that numerous documents provided to 
the veteran, including rating decisions dated in January 1997 
and January 2004, the March 1997 Statement of the Case (SOC), 
and supplemental SOC's dated in December 2000 and January 
2004, have satisfied the requirement at § 5103A of VCAA in 
that they clearly notify him of the evidence necessary to 
substantiate his claim.  
By letter dated in August 2003, the RO notified the veteran 
of the VCAA and informed his of how responsibilities in 
developing the record are divided in accordance with VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim.  
The letter requested the evidence or information within 30 
days, but also advised the veteran that he has up to one year 
to send in additional information.  


In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.  The original RO decision that is the 
subject of this appeal was entered in January 1997, before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini II, the Court also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In this matter, review of 
the record indicates no prejudicial error.  The veteran has 
not identified any evidence that has not been associated with 
the file and considered herein.  He has been afforded the 
opportunity to present testimony and argument, which he has 
done.  Finally, VA has provided the veteran with 
contemporaneous physical evaluations on numerous occasions.  
Based on the above analysis, there is no indication in this 
case that any further notification or assistance would 
produce evidence that would change the Board's decision and, 
therefore, any error for noncompliance with the notice 
provisions of the VCAA is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.   Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Of course, an error is not harmless when 
it "reasonably affected the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In addition, as the veteran has been provided with the 
opportunity to present evidence and arguments on his behalf 
and availed himself of those opportunities, appellate review 
is appropriate at this time.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2003).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2003).  
DeLuca v. Brown, 8 Vet. 202 (1995).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2003).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluation disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2003).  Inquiry must also be made as to the weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2003).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint. 38 C.F.R. § 4.59 
(2003).

Under 38 C.F.R. §§ 4.40, 4.45, functional impairment from 
pain or weakness, with actual pathology, are not "subsumed 
" in ratings based solely on limited motion and a higher 
rating than actually demonstrated by limitation of motion 
alone, even if the limited motion is compensable, is not a 
form of prohibited pyramiding under pain or on repeated use 
of the joint.  DeLuca v. Brown, supra.  However, the same 
symptomatology for a particular condition should not be 
evaluated under more than one Diagnostic Code.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

The veteran's service connected residuals, fracture of 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5212 
(2003).

Under Diagnostic Code 5212, malunion of the minor radius with 
bad alignment is evaluated as 10 percent disabling.  A 20 
percent disability evaluation is warranted with evidence of 
nonunion of the minor radius in the upper half or with 
evidence of nonunion of the minor radius in the lower half 
with false movement but without loss of bone substance or 
deformity.  Evidence of nonunion of the minor radius in the 
lower half with false movement, loss of bone substance (of 
one inch (2.5 cm) or more), and marked deformity is necessary 
for the assignment of a 30 percent disability evaluation.

Diagnostic Code 5215 provides that limitation of motion of 
the wrist to less than 15 degrees of dorsiflexion or where 
palmar flexion is limited in line with the forearm, a 10 
percent evaluation is for assignment.  This Code does not 
provide for a rating in excess of 10 percent.

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.             

The veteran testified in a travel Board hearing in July 2000.  
His testimony indicates as follows:

The veteran is right handed.  He has constant pain akin to a 
throbbing toothache.  He experiences functional impairment in 
that it is difficult for him to extend his hand for a 
handshake, or to receive change and give money, and to stick 
his hand in his pockets.  He cannot pick up his one-year old 
son.  (Board Transcript (BT.) at pp. 3, 8).  He also has 
difficulty combing or brushing his hair, tying his shoes, and 
getting dressed.  (BT. at p. 5).  He can hold on to things 
and grab something, but his strength is less and he tends to 
be clumsy.  (BT. at p. 8).  He can put on gloves.  (BT. at p. 
9).  The veteran worked as a letter carrier from 1975 to 
1989.  This required him to carry a mailbag and "mark his 
route."  He left his job because of he could no longer 
perform.  For a few years he did odd jobs and then returned 
to the Postal Service as a mail handler, which entailed 
placing empty nylon bags into empty nylon bags.  The position 
of mail handler was two levels below that of letter carrier, 
so wages were less.  (BT. at p. 4)  The veteran wants 
compensation for all the pain and the loss of wages.  (BT. at 
p. 6).  He has sought no treatment for his wrist since 
service because they told him it could not be fixed; and he 
takes over-the-counter medication five to six times a week.  
(BT. at pp. 6-7, 10-11).  In addition to pain, the veteran 
feels numbness in his wrist.  (BT. at p. 7).  The pain does 
not travel.  It becomes worse in damp weather.  (BT. at p. 
9).

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in September 2000.  The 
examiner reviewed the claims file and noted the veteran fell 
accidentally in 1972, causing his injury.  On examination 
there was no obvious evidence of injury or deformity.  The 
veteran resisted passive range of motion and claimed he could 
not move his right wrist.  No history of flare-ups or 
inflammatory arthritis was indicated.  X-rays from 1996 were 
reviewed and new ones were also taken, which were interpreted 
to show an old healed fracture of the navicular bone.  

The veteran underwent a C&P examination in October 2000.  The 
examiner reviewed the claims file and noted the veteran had 
worked as a postman/letter carrier for 14 years and now has 
an "office job."  The veteran complained of pain in his 
right wrist, which began in 1972 when he was injured.  His 
wrist was immobilized by cast for six months.  He received no 
further treatment since then.  On physical examination the 
veteran refused to move his right hand and resisted passive 
range of motion.  He stated he could not move his right wrist 
at all.  He indicated movement caused him unbearable pain.  
No swelling or any gross deformity changes of the skin were 
observed.  X-rays were interpreted to show deformity at the 
scaphoid, which was secondary to a well-healed fracture of 
the scaphoid.  The examiner opined that a 10 percent loss had 
occurred, considering a well-healed fracture at the right 
navicular in acceptable position and the veteran's 14-year 
history of full-time work.

The veteran underwent a C&P examination in August 2002.  The 
examiner reviewed the claims file and noted evidence of a 
right navicular bone fracture during military service and a 
medical discharge.  The medical history indicated initial 
treatment with a cast and no further medical treatment.  The 
examiner noted the veteran is right-handed and has trouble 
with right hand activities because of pain and weakness.  On 
examination right hand dominance was observed.  Goniometer 
measurement demonstrated bilateral wrists range of motion was 
within normal limits.  There was pain in the right wrist at 
range of motion extremes.  The veteran was further limited by 
weakness and lack of endurance.  Right hand grip strength was 
3/5.  There was tenderness at the right wrist radially.  
There was no ankylosis or inflammatory arthritis.  Wrist 
dorsiflexion/extension, palmar flexion, radial deviation, and 
ulnar deviation were all within normal limits, but each 
movement was painful on the right.  X-rays from April 2002 
were reviewed and interpreted to show slight deformity of the 
navicular bone, more likely than not because of previous 
trauma.  X-rays from August 2002 were interpreted to show an 
old, healed fracture of the right scaphoid.


II.  Analysis

The Board recognizes the service-connected residuals, 
fracture of right carpal navicular bone, is currently 
evaluated under Diagnostic Code 5212 (Radius, impairment of), 
presumably because this code affords a maximum of 30 percent.   
Review of the criteria and the examination reports, however, 
indicates this diagnostic code does not address the veteran's 
disability resulting from his service-connected residuals, 
fracture of right carpal navicular bone.  In this regard, the 
Board notes that there is no diagnosis of a fracture to the 
radius.  Thus, there is no malunion of the minor radius with 
bad alignment, the stated criteria under Diagnostic Code 5212 
for 10 percent.  Likewise, there is no nonunion of the minor 
radius in either the lower or upper half, loss of bone, or 
marked deformity, as required under criteria for 20 and 30 
percent evaluations.  Service medical records reflect a 
diagnosis of non-union fracture right carponavicular.  The 
in-service diagnosis has since evolved, indicating the non-
union fracture right carponavicular bone has healed and a 
non-union is no longer existent.  The absence of involvement 
of the right radius is also demonstrated in VA C&P 
examination reports, which indicate shoulder, elbow, forearm: 
"N/A" denoting non-applicable.  For these reasons, the 
Board is of the opinion that the Diagnostic Code 5215 (Wrist, 
limitation of motion of) is the appropriate code.  The 
maximum evaluation under 5215 is 10 percent.
 
Review of the record indicates that the veteran has 
consistently described difficulties with functional 
impairment secondary to his service-connected residuals, 
fracture of right carpal navicular bone.  These difficulties 
are eloquently presented in testimony, as well as recorded at 
various VA C&P examinations.  The Board is of the opinion, 
however, that a rating of 10 percent adequately compensates 
the veteran for his functional impairment.  In this regard, 
the Board notes that the veteran had full range of motion 
with pain noted at the extremes of the movement range.  As 
previously noted, Diagnostic Code 5215 is based on limitation 
of motion and provides a maximum rating of 10 percent.  The 
veteran has demonstrated that he has no limited motion and 
would not meet the criteria for a 10 percent evaluation under 
the Diagnostic Code 5215.  Consequently, it appears that 
functional impairment due to pain and other functional 
impairment(s) have already been compensated.  The Court has 
also held that when the current rating is the maximum 
disability rating available for limitation of motion, remand 
for consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59 was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Travel Board testimony indicated the veteran quit his job as 
a letter carrier because his residuals, fracture of right 
carpal navicular bone became so severe he could no longer 
tolerate his duties; this resulted in a loss of wages.  
However, there is no medical evidence or other documentation 
submitted that tends to show that the veteran's employment 
has been markedly affected by the service-connected residuals 
of fracture of right carpal navicular bone.  To the contrary, 
the evidence reflects the veteran never sought any medical 
treatment for what has now been over 30 years.  Consequently, 
there is no evidence of any hospitalizations associated with 
the veteran's residuals of fracture of right carpal navicular 
bone.  The decision to leave a job of 14 years because of a 
disability without any resort to professional medical 
treatment or consultation is incredulous.  The Court has held 
that to comply with the statutory requirements of 38 U.S.C. 
§ 7104(d) to provide "reasons or bases" for its decisions, 
the Board must analyze the credibility and probative value of 
the evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the veteran.  
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
In light of the veteran's complete lack of any medical care 
for residuals, fracture of right carpal navicular bone, since 
service, the Board does not find the veteran's testimony with 
regard to its effect on his employment to be persuasive.  
Accordingly, the Board concludes that an extraschedular 
evaluation is not warranted.  


ORDER

An increased evaluation for residuals, fracture of right 
carpal navicular bone, in excess of 10 percent is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



